Citation Nr: 0127360	
Decision Date: 12/14/01    Archive Date: 12/19/01

DOCKET NO.  01-03 536	)	DATE
	)
	)


THE ISSUE

Whether the August 1969 decision of the Board of Veterans' 
Appeals (Board) should be revised or reversed on the grounds 
of clear and unmistakable error (CUE) in failing to rate 
sciatic nerve disability.

Whether the August 1969 decision of the Board should be 
revised or reversed on the grounds of CUE in failing to grant 
special monthly compensation for loss of use of both 
buttocks.  

(The issue of whether the August 1969 Board decision should 
be revised or reversed on the grounds of CUE in failing to 
grant a rating in excess of 30 percent for muscle damage from 
a gunshot wound of the right thigh and buttock was decided in 
the veteran's favor in a separate decision of the Board, 
dated July 12, 2001.)

(The issues of entitlement special monthly compensation for 
loss of use of both buttocks, entitlement to a rating in 
excess of 40 percent for injury of the right sciatic nerve, 
and entitlement to an earlier effective date for service 
connection for injury of the right sciatic nerve are 
addressed in a separate decision of the Board).


REPRESENTATION

Moving party represented by:  The American Legion


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel


INTRODUCTION

The Moving Party had active service in the United States 
Marine Corps from October 1964 to October 1968 and is in 
receipt of decorations and medals to include the Purple Heart 
Medal for his combat service in the Republic of Vietnam.

This matter is based on the Moving Party's motion alleging 
CUE in an August 1969 Board decision and is a matter over 
which the Board has original jurisdiction.  

The Moving Party withdrew his request for a hearing before a 
Member of the Board in connection with his motion.  See 38 
C.F.R. §§ 20.702(2), 20.704(e) (2001).

This case has been advanced on the docket by order of the 
Deputy Vice Chairman of the Board pursuant to 38 U.S.C.A. § 
7101 (West 1991 & Supp. 2001) and 38 C.F.R. § 20.900(c) 
(2001).


FINDING OF FACT

Clear evidence of right sciatic nerve injury or left buttocks 
injury was not before the Board at the time of its August 
1969 decision.


CONCLUSION OF LAW

The failure of the Board in its August 1969 decision to rate 
right sciatic nerve injury or grant special monthly 
compensation for loss of use of both buttocks was not clearly 
and unmistakably erroneous.  38 U.S.C.A. § 7111 (West Supp. 
2001); 38 C.F.R. §§ 20.1400, 20.1403, 20.1404, 20.1405 
(2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initial Matter

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), was recently signed into 
law.  Regulations implementing the VCAA (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001)), are now published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  The VCAA and 
its implementing regulations are liberalizing.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The United States Court of Appeals for Veterans Claims 
(Court) has commented that, insofar as CUE motions are not 
conventional appeals, and are fundamentally different from 
any other kind of action in the VA adjudicative process, the 
duties to notify and assist contained in the VCAA are not 
applicable to CUE motions.  Livesay v. Principi, No. 00-51 
(U.S. Vet. App. Aug. 30, 2001) (en banc).  In any case, the 
Board sent the Moving Party the CUE regulations, which 
advised him of the specific filing and pleading requirements 
governing motions for review on the basis of CUE.  The Moving 
Party responded and has provided arguments pertinent to his 
CUE motion.  The Board further notes that the determination 
of CUE is based on the facts of record at the time of the 
decision challenged.  38 C.F.R. § 20.1403(b) (2001).  
Therefore, there is no further factual development that would 
be appropriate.

Legal Criteria

Motions for review of prior Board decisions on the grounds of 
CUE are adjudicated pursuant to the Board's Rules of Practice 
codified at 38 C.F.R. §20.1400-1411.  The motion alleging CUE 
in a prior Board decision must set forth clearly and 
specifically the alleged CUE, or errors of fact or law in the 
Board decision, the legal or factual basis for such 
allegations, and why the result would have been different but 
for the alleged error.  Non-specific allegations of failure 
to follow regulations or failure to give due process, or any 
other general, non-specific allegations of error, are 
insufficient to satisfy the requirement for specific 
allegations.  Motions that fail to comply with these 
requirements shall be denied. 38 C.F.R. § 20.1404(b).

Rule 1403, found at 38 C.F.R. § 20.1403, relates what does 
and what does not constitute CUE, and provides as follows:

(a) General.  Clear and unmistakable error is a very specific 
and rare kind of error.  It is the kind of error, of fact or 
law, that when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  Generally, either the correct facts, as 
they were known at the time, were not before the Board, or 
the statutory and regulatory provisions extant at the time 
were incorrectly applied.

(b) Record to be reviewed.  As applicable here, review for 
clear and unmistakable error in a prior Board decision must 
be based on the record and the law that existed when that 
decision was made.

(c) Errors that constitute clear and unmistakable error.  To 
warrant revision of a Board decision on the grounds of clear 
and unmistakable error, there must have been an error in the 
Board's adjudication of the appeal which, had it not been 
made, would have manifestly changed the outcome when it was 
made.  If it is not absolutely clear that a different result 
would have ensued, the error complained of cannot be clear 
and unmistakable.

(d) Examples of situations that are not clear and 
unmistakable error.  (1) Changed diagnosis.  A new medical 
diagnosis that "corrects" an earlier diagnosis considered 
in a Board decision.  (2) Duty to assist.  The Secretary's 
failure to fulfill the duty to assist.  (3) Evaluation of 
evidence.  A disagreement as to how the facts were weighed or 
evaluated.

(e) Change in interpretation.  Clear and unmistakable error 
does not include the otherwise correct application of a 
statute or regulation where, subsequent to the Board decision 
challenged, there has been a change in the interpretation of 
the statute or regulation.

Factual Background

The evidence of record at the time of the Board's August 1969 
decision included the Moving Party's service medical records, 
which document that he sustained a missile wound on 
August 22, 1967, while on patrol in Vietnam.  He was 
subsequently hospitalized from August 25 until September 26, 
1967.  Service records note the point of entry at the 
posterior lower right thigh.  The bullet traveled the length 
of the posterior thigh and lodged in the Moving Party's right 
buttock.  The wounds of the right thigh and buttock were 
debrided, and the bullet was extracted from the right 
buttock.  During the course of hospitalization, the Moving 
Party was treated with Betadine dressings and a pressure 
dressing over the course of the wound tract.  Delayed primary 
closures were carried out and a drain was placed in the 
distal right thigh wound.  Post-operatively, the wounds 
healed well and the drain was removed within 48 hours.  
During hospitalization, the Moving Party was started on a 
course of calisthenic exercises, which he tolerated well.  He 
was found fit and discharged to duty on September 26, 1967.  
The impression at that time was that the injury was not 
likely to result in permanent disability.

On October 4, 1967, the Moving Party complained of pain above 
the knee and in the upper thigh on extensive movement, which 
subsided upon cessation of exercise.  Clinical findings 
revealed surgical scars on the right leg, without noted 
sensory deficits.  A minimal decrease in motor strength in 
the right quadriceps muscle was noted, without noted decrease 
in the range of motion of the right knee, hip or ankle.  
There were no pathological reflexes, reflexes were 
symmetrical bilaterally and the left and right quadriceps 
were equal in circumference.  The Moving Party was prescribed 
pain medication and quadriceps exercises.  

On October 19, 1967, the eight-to-nine centimeter scar 
incision over the distal posterior thigh was reported to be 
painful with prolonged exercise.  Clinical findings revealed 
a moderate amount of dense scar tissue around the wound, 
which was slightly tender.  The following day the Moving 
Party was referred for a surgical consultation for similar 
complaints, with comment that it was believed the Moving 
Party was not fit for infantry duty at that time.  On 
surgical consultation, the Moving Party stated that he had 
had no pain on sitting or resting but had a "pinsticking 
type feeling" or a "pulling" downwards in the medial thigh 
when walking or running a long way.  Examination revealed 
scars on the medial right thigh and right buttock.  There was 
evidence of weakness in the quadriceps and on flexion and 
extension of the right foot.  The Moving Party was placed on 
light duty for one month and given muscle strengthening 
exercises.  In November 1967, good healing was noted.

A physical therapy record dated in February 1968 indicates 
the Moving Party had a well-healed right thigh wound and 
complained of pain and pulling in the thigh with exercise; 
range of motion exercises were prescribed, to tolerance.  In 
March 1968, the Moving Party reported that he had been going 
to physical therapy for one month, with no results.  In May 
1968, he reported pain in the right lower extremity for eight 
months.  He noted that he had been going to physical therapy 
for three months and that he was still having trouble.  
Clinical findings revealed a lot of scar tissue over the 
hamstrings muscle, noted to be well-healed.  He was found fit 
to do mess duty.  The report of medical examination at the 
time of release to inactive duty in September 1968 notes only 
marks and scars, not considered disabling.

In December 1968, the Moving Party reported for a VA 
examination.  The examination report includes references by 
the examiner to the left lower extremity; such is presumed to 
represent a typographical error and is reported herein as the 
right lower extremity consistent with the examiner's 
diagnostic impression and the Moving Party's service history.  
At the time of examination, the Moving Party complained of 
severe pain in the right thigh after prolonged standing or 
continuous walking or running, especially when the weather 
was cool or damp.  He provided a history of his service 
injury, to include the absence of any fracture.  

The VA examiner noted no limitation of spinal motion and the 
absence of any spinal atrophy, deformity, loss of motor power 
or paravertebral muscle spasm.  Examination revealed the 
lower extremities to be symmetrical, with equal 
circumferences and leg lengths.  The Moving Party's carriage 
was erect, his posture good and his gait normal.  No 
neurologic abnormalities were noted; nor was there note of 
any varices or hypostatic venous changes.  There was evidence 
of a well-healed, four-inch transverse scar on the right 
buttock, and a well-healed, vertical, five-inch, scar on the 
medial aspect of the lower end of the right thigh, just above 
the right knee.  There was no evidence of infection, 
induration or drainage, and no evidence of any underlying 
vascular or neurologic defect.  The scar on the medial aspect 
of the right thigh was reported to be somewhat adherent to 
the underlying Muscle Group XV.  Ranges of motion of the 
hips, knees, ankles and feet were normal.  There was evidence 
of some discomfort at full right knee flexion.  X-rays showed 
no evidence to suggest radiopaque foreign bodies in the right 
thigh, right buttock and pelvis areas, and no significant 
pathology was shown in the bony structures of the pelvis, 
either hip or the right femur.  The diagnostic impression was 
gunshot wound of the right thigh and right buttock, affecting 
Muscle Group XV, symptomatic.

In its March 1969 rating decision, the Regional Office 
granted service connection for residuals of a gunshot wound 
to the right thigh and buttock, Muscle Group XV, and assigned 
an initial 20 percent rating under the provisions of 
38 C.F.R. § 4.73, Diagnostic Code 5315.  That diagnostic code 
provides for the assignment of a 20 percent rating where 
there is moderately severe injury to Muscle Group XV.  

The Moving Party appealed for a higher rating.  In his appeal 
to the Board he argued that Muscle Group XIII and XVII were 
injured as a result of the in-service gunshot wound, and 
that, as Muscle Group XVII was the major group affected, at 
least a 40 percent rating was warranted.

In the August 1969 Board decision, the Board concluded that 
the Moving Party's injury was more appropriately rated under 
the provisions of 38 C.F.R. § 4.73, Diagnostic Code 5313 
pertaining to Muscle Group XIII, inasmuch as that was the 
site of the primary injury and the major muscle group 
affected by the injury.  The Board determined that a 30 
percent rating was warranted under Diagnostic Code 5313, 
based on the presence of moderately severe injury to Muscle 
Group XIII.  The Board did not rate impairment of the right 
sciatic nerve or grant special monthly compensation based on 
loss of use of both buttocks.

Analysis

In 2001, the Moving Party claimed that the August 1969 Board 
decision was clearly and unmistakably erroneous in failing to 
grant a 50 percent evaluation for muscle injuries resulting 
from the gunshot wound (an issue resolved in the veteran's 
favor in the Board decision of July 12, 2001), in failing to 
rate injury of the sciatic nerve and in failing to grant 
special monthly compensation based upon loss of use of both 
buttocks.  In support of the motion the Moving Party has 
cited medical evidence that was created subsequent to 
August 1969, alleged that the December 1968 VA examination 
report is inadequate, and argued that the rating board should 
have returned such and obtained a more comprehensive 
examination.  The Moving Party argues that had VA obtained a 
more comprehensive assessment of all anatomical areas 
affected by the in-service wound, the loss of use of the 
veteran's right buttocks and the injury of his right sciatic 
nerve would have been found.

As noted above, evidence developed subsequent to the Board's 
August 1969 decision is not for consideration in the 
determination of whether there was CUE in the Board decision, 
and a failure in the duty to assist cannot constitute CUE.  
38 C.F.R. § 20.1403.

Neither service medical records nor the report of the 
December 1968 VA examination identified any injury of the 
right sciatic nerve or left buttock, nor was there any other 
evidence of record in August 1969 of injury of the right 
sciatic nerve or left buttock.  Although injury of the right 
buttock was documented by the evidence of record in August 
1969, there was no evidence of injury of the left buttock.  
Under the law then in effect, special monthly compensation 
was payable for loss of use of both buttocks.  38 U.S.C. 
314(k) (1969); 38 C.F.R. § 3.350(a) (1969).  There was no 
provision for special monthly compensation for loss of use of 
one buttock.  

Since the record before the Board in August 1969 included no 
evidence of injury of the left buttock and no evidence of 
injury of the right sciatic nerve, there was no reason for 
the Board to rate injury of the right sciatic nerve or grant 
special monthly compensation for loss of use of both buttocks 
in its August 1969 decision.  Accordingly, the Board's 
failure to do so was not clearly and unmistakably erroneous.   




ORDER

The motion to revise or reverse the August 1969 decision of 
the Board on the grounds of CUE in failing to rate sciatic 
nerve disability is denied.

The motion to revise or reverse the August 1969 decision of 
the Board on the grounds of CUE in failing to grant special 
monthly compensation for loss of use of both buttocks is 
denied.  



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

 


